                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                    'j$ Ol~T81CT COlJRT E.O.N.Y.

UNITED STATES DISTRICT COURT
                                                                                !
                                                                                    vr    JAN 3 0 2019       *
EASTERN DISTRICT OF NEW YORK
                                                                                    BP:)OKLYN OFFICE
                                                                            I




----------------------------------------------------------------X
WEBSTER DRUMMOND,                                                       I



                                                                        I




                        Plaintiff,                                      I

                v.                                                      ORDER
                                                                        1s-CV-7092 (WFK)
POLICE OFFICERS JAZER SUAZO,                                            1

MICHELLE COLLIER, CATHERINE CIRAMI
AND TRANSPORT OFFICER 4,

                        Defendants.
   -----------------------------------------------------X

WILLIAM F. KUNTZ II, United States District Judge:

        Plaintiff having done nothing to pursue his case since JanufY 31, 2018, including failing

to appear for the past three scheduled Court appearances, despite ting warned that such failure

could result in dismissal of this action, and failing to object to the Report and Recommendations
                                                                    I


submitted by Magistrate Judge Scanlon, IT IS HEREBY ORDE,D the above-captioned action

is DISMISSED without prejudice for the reasons set forth in Magi~trate Judge Scanlon's Report
                                                                    I

and Recommendations dated December 11, 2018. See ECF No. 3r-

                                                       SO ORDERfD.



                                                                        s/WFK



Dated: January 28, 2019
       Brooklyn, New York
